DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-15 in the reply filed on 2/25/2021 is acknowledged.
Claims 4-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2021.
Currently, claims 1-3, 8 and 11 are under examination. 
Claim Rejections - 35 USC § 112
Claim limitation “detachable opening/closing means” and “filter means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is specific structure that is performing the function in Applicant’s specification.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, line 3 of claim 8 recites “an opening/closing means.” It is unclear to the examiner if this is a new opening/closing means, or if Applicant intends to refer back to the opening/closing means of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0213982 to Kim.	As to claim 1, Kim discloses a filtering syringe (100) comprising an injection needle (210), a cylinder and a plunger (120), the filtering syringe further comprising: a suction flow passage (suction, [0014]) formed from a pointed hollow cap (fixing member, 220) to the cylinder and provided with a one-way valve means (Figure 7 and [0062]); and an injection flow passage formed from the cylinder to the injection needle and provided with a detachable opening/closing means (Filter structure, 10) for selectively opening and closing the injection needle and a filter means (Filter, 20) for filtering out foreign substances from a liquid medicine, wherein the injection flow passage and the suction flow passage share portion of the flow passages or the injection flow passage is formed independently of the suction flow passage, whereby a flow passage portion from the filter means to the injection needle in the injection flow passage is formed independently of the suction flow passage (Figure 7 and [0062-0063]). 	As to claim 2, Kim discloses the filtering syringe wherein an inlet of the suction flow passage and an outlet of the injection flow passage are coaxially arranged with each other, and an outlet of the suction flow passage and an inlet of the injection flow passage are shared (Figures 8). 	As to claim 3, Kim discloses the filtering syringe wherein an inlet of the suction flow passage and an outlet of the injection flow passage are not coaxially arranged with each other, and an outlet of the suction flow passage and an inlet of the injection flow passage are shared (Figure 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0213982 to Kim in view of US 5,222,502 to Kurose.	As to claim 8, Kim discloses the filtering syringe as claimed, but fails to disclose an adhesive material for securing a needle body and a hub of the injection needle to each other is accommodated in an opening/closing means so that the adhesive material is isolated from the liquid medicine, the opening/closing means surrounding the injection needle to maintain airtightness. In analogous prior art, Kurose discloses an adhesive material (5) for securing a needle body and a hub of the injection needle to each other (Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive material (5) of Kurose to secure a needle body (210) and hub (at the top portion of element 220) of the injection needle to each other.  This modification would isolate the adhesive material from the liquid medicine; the opening/closing means surrounding the injection needle to maintain air tightness (Figure 1 of Kim and Figure 6 of Kurose). This modification would optimize the effectiveness of the seal between the needle body and the hub. 	As to claim 11, Kim discloses the filtering syringe as claimed, but fails to disclose an adhesive material for securing a needle body and a hub of the injection needle to each other is accommodated in an opening/closing means so that the adhesive material is isolated from the liquid medicine, the opening/closing means surrounding the injection needle to maintain airtightness. In analogous prior art, Kurose discloses an adhesive material (5) for securing a needle body and a hub of the injection needle to each other (Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783